DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-34, 48-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisen (Eisen, Martin M. "Mathematical models in cell biology and cancer chemotherapy." (1979).).
RE claim 30, Eisen teaches A method performed by one or more computing systems to model behavior of a biological system (page 172, section 6.3 ), the method comprising: 
accessing a cell aging component for modeling dynamics of cell aging of cells of the biological system using a differential equation to model the dynamics of cell aging over time, the cell aging component having a cell age distribution of cells of the biological system, a cell birth rate, a cell reduction rate, and a cell aging rate of the biological system, the differential equation representing effect of the cell birth rate, the cell reduction rate, and the cell aging rate on the cell age distribution (Figs 3.1-3.2 pages 73-75 sections 3.1-3.2, equations 1-4, pages 86-87. Furthermore page 172, section 6.3. Here the cell aging rate is interpreted as the transition/maturity rate, birth rate is interchangeably used as growth rate.); 
accessing a current cell age distribution of the cells of an organ corresponding to a current simulation time; receiving a current cell birth rate, a current cell reduction rate, and a current cell aging rate corresponding to the current simulation time; and simulating behavior of the biological system from the current simulation time to a next simulation time to generate a next cell age distribution at the next simulation time by solving the differential equation based on the current cell age distribution, the current cell birth rate, the current cell reduction rate, and the current cell aging rate (Figs 3.1-3.2 pages 74-75 sections 3.2, equations 1-4, page 86-87. Furthermore pages 172-176, section 6.3 etc details of applying and solving sates for DNA/cell cycles with mathematical model).
RE claim 31, Eisen teaches wherein a rate of the cell birth rate, the cell reduction rate, and the cell aging rate is represented as a prior probability density function and further comprising repeatedly simulating the behavior of the biological system from the current simulation time to the next simulation time using discrete values sampled from the prior probability density function to generate next cell age distributions (Figs 3.1-3.2 pages 74-75 sections 3.2, equations 1-4 with density function, eg., pages 81-82, 86-87 etc. Furthermore pages 172-176, section 6.3 etc).
RE claim 32, Eisen teaches further comprising generating a next rate for each sampled rate based on the next cell age distribution for that sample rate and generating a posterior probability density function based on the next rates and the probabilities of the sampled rates indicated by the prior probability density function (Figs 3.1-3.2, pages 74-75 sections 3.2, equations 1-4 with density function, eg., pages 81-82, wherein each stage is dependent on the input prior df stage outputting a posterior probability density function with next rate. Furthermore pages 172-176, section 6.3 etc).
RE claim 33, Eisen teaches further comprising advecting the posterior probability density function as a next prior probability density function to generate a next posterior probability function (Figs 3.1-3.2, pages 74-75 sections 3.2, equations 1-4 with density function, eg., pages 81-82, wherein each stage is dependent on the input prior df stage outputting a posterior probability density function with next rate. Furthermore pages 172-176, section 6.3 etc).
RE claim 34, Eisen teaches wherein the differential equation is represented as:
u.sub.t+αu.sub.x=δ.sub.b∂.sub.x.sup.2u−βu
(αu−δ.sub.bu.sub.x)|.sub.x=0.sub.+=F.sub.in
(αu−δ.sub.bu.sub.x)|.sub.x=1.sub.−=F.sub.out
u|.sub.t=t.sub.0=ψ where δ.sub.b is a diffusion coefficient, α is an aging rate, t.sub.0 is an initial time, ψ is an initial cell age distribution, β is an age-independent death rate, F.sub.in is total flux at left-boundary (age x=0.sup.−), F.sub.out is total flux at right-boundary (age x=1.sup.+), and u is current cell age distribution (pages 74-75 sections 3.2, equations 1-4 with probability distribution functions, pages 82 eqn 16, 84 eqns 22-25, 86-87 eqns 29-32 are all equivalent basic equations describing the component based aging dynamics model identical to Applicants disclosure in [0063]).
Claims 48-52 recite limitations similar in scope with limitations of claims 30-34 and therefore rejected under the same rationale. In addition Eisen teaches A computing system, comprising: one or more processors; and a memory storing instructions (page 172  wherein the digital computer comprising: one or more processors; and a memory storing instructions).
Claims 53-57 recite limitations similar in scope with limitations of claims 30-34 and therefore rejected under the same rationale. In addition Eisen teaches A non-transitory computer-readable storage medium including instructions (page 172  wherein the computer program is typically embodied in storage medium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200224172 A1	METHODS AND SYSTEMS FOR RECONSTRUCTION OF DEVELOPMENTAL LANDSCAPES BY OPTIMAL TRANSPORT ANALYSIS
US 20110131312 A1	METHOD OF OPERATING A TELECOMMUNICATIONS NETWORK
US 20090104653 A1	Bio-process model predictions from optical loss measurements
US 20050143927 A1	Method for estimating or predicting the anti-tumor activity of a compound and for estimating or predicting the tumor growth in mammals
US 20030144798 A1	Computational model, method, and system for kinetically-tailoring multi-drug chemotherapy for individuals
US 20010047252 A1	Disease simulation system and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619